  8:19-cv-00412-RGK-PRSE Doc # 3 Filed: 04/27/20 Page 1 of 6 - Page ID # 41




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JERRY E. HOLLINGSWORTH,

                   Petitioner,                            8:19CV412

      vs.
                                              MEMORANDUM AND ORDER
SCOTT FRAKES, Director of the
Nebraska Dept. of Corr. Svcs.;

                   Respondent.


       This matter is before the court on preliminary review of Petitioner Jerry E.
Hollingsworth’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant
to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner’s Sixth Amendment right to the effective
                          assistance of counsel, guaranteed through the 14th
                          Amendment, was violated (1) when his trial counsel
                          failed to adequately advise him concerning plea
                          negotiations, (2) when his trial counsel failed to
                          adequately advise him and the trial court of the proposed
                          terms of a negotiated plea, and (3) when his trial counsel
                          failed to review the contents of the presentence
                          investigation report with him or advise him of its
                          contents prior to the hearing for imposing the sentence by
                          the trial court.

      Claim Two:          Petitioner’s Fifth Amendment right to Due Process,
                          guaranteed by the Fourteenth Amendment, was violated
  8:19-cv-00412-RGK-PRSE Doc # 3 Filed: 04/27/20 Page 2 of 6 - Page ID # 42




                          because Nebraska’s Postconviction procedures are
                          constitutionally inadequate and ineffective to protect the
                          Petitioner’s Federal Constitutional right to effective
                          counsel in this case.

       With the exception of Claim Two, the court determines that Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
However, the court cautions Petitioner that no determination has been made
regarding the merits of these claims or any defenses to them or whether there are
procedural bars that will prevent Petitioner from obtaining the relief sought. Claim
Two is not a cognizable habeas corpus claim because “claims based on ineffective
assistance of counsel and other constitutional deprivations during state
postconviction proceedings are not cognizable in a federal habeas corpus action.”
Jenkins v. Houston, No. 4:05CV3099, 2006 WL 126632, at *1 (D. Neb. Jan. 17,
2006) (collecting cases). Claim Two is dismissed. However, Respondent should
be mindful of and, if necessary, respond to Petitioner’s allegations in the
habeas petition wherein Petitioner argues “cause and prejudice” to excuse any
“procedural default” based on the inadequacy of state postconviction
procedures. (See Filing No. 1 at CM/ECF pp. 4–8.)

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court with the
exception of Claim Two. Claim Two is dismissed.

       2.    By June 11, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: June 11, 2020: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.
                                          2
  8:19-cv-00412-RGK-PRSE Doc # 3 Filed: 04/27/20 Page 3 of 6 - Page ID # 43




      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

           A.    The motion for summary judgment must be accompanied by a
                 separate brief, submitted at the time the motion is filed.

           B.    The motion for summary judgment must be supported by any
                 state court records that are necessary to support the motion.
                 Those records must be contained in a separate filing entitled:
                 “Designation of State Court Records in Support of Motion for
                 Summary Judgment.”

           C.    Copies of the motion for summary judgment, the designation,
                 including state court records, and Respondent’s brief must be
                 served on Petitioner except that Respondent is only required to
                 provide Petitioner with a copy of the specific pages of the
                 record that are cited in Respondent’s motion and brief. In the
                 event that the designation of state court records is deemed
                 insufficient by Petitioner or Petitioner needs additional records
                 from the designation, Petitioner may file a motion with the
                 court requesting additional documents. Such motion must set
                 forth the documents requested and the reasons the documents
                 are relevant to the cognizable claims.

           D.    No later than 30 days following the filing of the motion for
                 summary judgment, Petitioner must file and serve a brief in
                 opposition to the motion for summary judgment. Petitioner may
                 not submit other documents unless directed to do so by the
                 court.



                                       3
  8:19-cv-00412-RGK-PRSE Doc # 3 Filed: 04/27/20 Page 4 of 6 - Page ID # 44




            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By June 11, 2020, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”

            B.    No later than 30 days after the relevant state court records are
                  filed, Respondent must file an answer. The answer must be
                  accompanied by a separate brief, submitted at the time the
                  answer is filed. Both the answer and the brief must address all
                  matters germane to the case including, but not limited to, the
                  merits of Petitioner’s allegations that have survived initial
                  review, and whether any claim is barred by a failure to exhaust
                                         4
8:19-cv-00412-RGK-PRSE Doc # 3 Filed: 04/27/20 Page 5 of 6 - Page ID # 45




               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed to do so
               by the court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondent must file and serve a reply brief. In the event that
               Respondent elects not to file a reply brief, he should inform the
               court by filing a notice stating that he will not file a reply brief
               and that the merits of the petition are therefore fully submitted
               for decision.




                                      5
  8:19-cv-00412-RGK-PRSE Doc # 3 Filed: 04/27/20 Page 6 of 6 - Page ID # 46




            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text: July
                  13, 2020: check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 27th day of April, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        6
